RECOMMENDED FOR FULL-TEXT PUBLICATION
                 Pursuant to Sixth Circuit Rule 206
         ELECTRONIC CITATION: 2000 FED App. 0048P (6th Cir.)
                     File Name: 00a0048p.06


UNITED STATES COURT OF APPEALS
                   FOR THE SIXTH CIRCUIT
                     _________________


                             ;
                              
 YER HER,
                              
                Plaintiff-Appellant,
                              
                              
                                               No. 99-1033
           v.
                              
                               >
 COMMISSIONER OF SOCIAL       
                              
         Defendant-Appellee. 
 SECURITY,

                              
                             1

        Appeal from the United States District Court
   for the Western District of Michigan at Grand Rapids.
      No. 98-00025—Gordon J. Quist, District Judge.
                   Argued: December 14, 1999
             Decided and Filed: December 16, 1999*
         Before: MERRITT and SILER, Circuit  Judges;
                 BECKWITH, District Judge.**


    *
      This decision was originally issued as an “unpublished decision”
filed on December 16, 1999. On February 1, 2000, the court designated
the opinion as one recommended for full-text publication.
    **
      The Honorable Sandra S. Beckwith, United States District Judge for
the Southern District of Ohio, sitting by designation.

                                   1
2    Her v. Comm’r of Soc. Sec.                  No. 99-1033

                    _________________
                         COUNSEL
ARGUED: Timothy A. O’Rourke, HAY & O’ROURKE,
Lansing, Michigan, for Appellant. Kathryn A. Beverly,
SOCIAL SECURITY ADMINISTRATION, OFFICE OF
THE GENERAL COUNSEL, REGION V, Chicago, Illinois,
for Appellee. ON BRIEF: Timothy A. O’Rourke, HAY &
O’ROURKE, Lansing, Michigan, for Appellant. Kathryn A.
Beverly, SOCIAL SECURITY ADMINISTRATION,
OFFICE OF THE GENERAL COUNSEL, REGION V,
Chicago, Illinois, for Appellee.
                    _________________
                        OPINION
                    _________________
  MERRITT, Circuit Judge. Administrative Law Judge Paula
Zera denied plaintiff Yer Her’s request for Social Security
disability and Supplemental Security Income benefits, a
decision which the Commissioner of Social Security affirmed.
After plaintiff’s appeal to the District Court, that court also
affirmed the decision finding that Yer Her was not disabled.
For the reasons laid out below, we AFFIRM the decision of
the District Court.
   In reviewing the decision of the District Court, we must
determine whether the Administrative Law Judge’s decision
was supported by substantial evidence, which is generally
defined as such relevant evidence as a reasonable mind might
accept as adequate to support the conclusion. See Richardson
v. Perales, 402 U.S. 389, 401 (1971). Even if the evidence
could also support another conclusion, the decision of the
Administrative Law Judge must stand if the evidence could
reasonably support the conclusion reached. See Key v.
Callahan, 109 F.3d 270, 273 (6th Cir. 1997).
 Plaintiff-appellant Yer Her is presently 39 years old, and
was 35 years old at the time of the ALJ’s decision. She is
6    Her v. Comm’r of Soc. Sec.                   No. 99-1033      No. 99-1033                  Her v. Comm’r of Soc. Sec.         3

stages one through four, when the claimant is proving the          from Laos and is completely illiterate in English. Her’s
extent of his impairments. If a claimant does not secure an        alleged disabilities include hearing impairments, a mood
official “Residual Functional Capacity” assessment by a            disorder characterized by depression and fear, and a number
medical or psychological examiner, and simply relies on other      of mental impairments which Her attributes to a traumatic
evidence to prove his impairments, it does not follow that the     injury to her head as a child. She was employed from October
Commissioner subsequently must provide the RFC                     1981 to June 1987 on an assembly line preparing donuts, at
assessment at step five. The step five analysis is meant to        which time she discontinued that employment in order to care
determine, given the severity of the impairments already           for her two children. At the hearing before the ALJ, plaintiff
proven, whether there are jobs in the economy which a              Her testified through an interpreter. Plaintiff Her testified that
claimant can perform.                                              she had considerable hearing loss which was only partially
                                                                   aided by hearing aids. In addition, she testified that she could
   Plaintiff argues that some ambiguous language in Abbott v.      not leave the house alone because she could not remember
Sullivan, 905 F.2d 918 (6th Cir. 1990), demonstrates that the      how to return to her home. Plaintiff Her complained that she
burden of proving RFC also shifts to the Commissioner at           often cried two or three times per day, and experienced great
step five. The pertinent language states that “[a]t this point     depression and fear under normal, everyday circumstances.
[step five], the Secretary bears the burden of demonstrating       Finally, Her noted that she experienced blurred vision, back
that, notwithstanding the claimant’s impairment, he retains        pain, and a pain and “heaviness” in her head, all of which she
the residual functional capacity to perform specific jobs          attributed to the head injury she sustained as a child.
existing in the national economy.” Abbott v. Sullivan, 905
F.2d 918, 926 (6th Cir. 1990). The Abbott case, however, did         Plaintiff Her’s sister also testified on her behalf. She
not specifically address the issue before this court. Taken in     indicated that when the sisters worked in the donut factory,
context, the language was meant only to emphasize that the         plaintiff Her was unable to independently determine which
burden of proof shifts at step five in order to prove the          donuts to glaze and which donuts to fill, and required the
availability of jobs in the national economy, and should not be    regular assistance of her sister in order to complete the job.
read to expand that requirement.              To require the       In addition, Her’s sister testified that although Her was able
Commissioner to prove a claimant’s RFC at step five is             to care for her own grooming needs, she was unable to do
essentially to partially shift the burden of proof required of a   housework, cook, or care for her children, and her sister daily
claimant at step four to the Commissioner. For these reasons,      undertook these tasks on her behalf.
we reject the argument that if Residual Functional Capacity is
not proven by the claimant before step five, the burden of            The ALJ had before her a record replete with medical
proving it shifts to the Commissioner.                             examinations and analyses of Her’s hearing problem. Based
                                                                   on this and on the rest of the evidence, including Her’s
  For the foregoing reasons, we AFFIRM the opinion of the          testimony, she concluded that Her’s hearing impairment was
District Court.                                                    severe in nature. The ALJ did not find, however, that Her’s
                                                                   alleged mental and emotional impairments were severe. The
                                                                   only medical opinion in the record indicating that Her
                                                                   suffered from disabling mental and emotional impairments
                                                                   was the recommendation of Dr. Bradley that Her receive full
                                                                   disability. There were no other medical opinions in the record
                                                                   dealing with Her’s mental and emotional state, aside from a
4    Her v. Comm’r of Soc. Sec.                   No. 99-1033      No. 99-1033                 Her v. Comm’r of Soc. Sec.        5

note from one physician that “depression” could have been          to reasonably conclude that Dr. Bradley’s assessment was not
one of a number of possible causes for a sudden weight loss        wholly credible, and that plaintiff Yer Her could perform
Her experienced. Dr. Bradley was not Her’s treating                light, unskilled, repetitive jobs, such as folding clothes in a
physician, and so his opinion was not due any special              laundry, working as a dishwasher, or working on an assembly
deference by the ALJ. Indeed, Dr. Bradley’s assessment was         line doing repetitive three- and four-step tasks. We believe
made only upon the suggestion of plaintiff’s attorney. In          this conclusion to be based upon substantial evidence.
addition, Dr. Bradley’s examination was conducted through
an interpreter. His assessment indicated that Her suffered            Plaintiff Yer Her further argues that the Commissioner did
from both auditory and mental hallucinations, that she had         not meet his burden of proof once plaintiff proved that she
hearing impairments and other physical weaknesses, and that        was unable to perform her past relevant work. Specifically,
she had a Global Assessment of Functioning of 25-30. He did        Her argues that the Commissioner should have had the burden
not recommend any further treatment.                               of proving plaintiff’s Residual Functional Capacity.
                                                                   Disability benefit claims are assessed using an established
  The ALJ determined that Dr. Bradley’s examination was            five-step analysis. As an initial matter, we note that the
not wholly credible due to a number of factors. First, Her         burden of proof lies with the claimant at steps one through
never complained that she suffered from auditory or mental         four of the process, culminating with a claimant’s proof that
hallucinations in any other context, including her testimony       she cannot perform her past relevant work. The burden of
before the ALJ. This evidence led the ALJ to believe that          proof shifts to the Commissioner only if the fifth step, proving
Bradley could have misunderstood some of Her’s responses.          that there is work available in the economy that the claimant
Second, the ALJ noted the opinion of psychological experts         can perform, is reached. See Bowen v. Yuckert, 482 U.S. 137,
that psychological testing can never be fully accurate through     146 (1987); Walters v. Comm. of Soc. Sec., 127 F.3d 525 (6th
an interpreter, because it involves many cultural and linguistic   Cir. 1997). The rationale behind this rule is simple. It is
nuances that could easily be distorted through the language        thought to be unfair to require a lay claimant to prove that
barrier. Third, the ALJ heard the testimony of a vocational        there are no jobs available in the economy which he can
expert who testified after first listening to both Yer Her’s       perform because such a determination requires a level of
testimony and her sister’s testimony. Considering all of the       expertise in vocational matters. On the other hand, it is not
testimony, as well as Her’s language difficulties, her hearing     unfair to require a claimant to prove the extent of his
problems, and her small stature, the vocational expert still       impairments. See Bowen v. Yuckert, 482 U.S. at 146 n.5 (“It
concluded that there were a number of light, unskilled,            is not unreasonable to require the claimant, who is in a better
repetitive jobs which Her could perform and which would be         position to provide information about his own medical
less taxing on her than her previous job at the donut factory.     condition, to do so.”)
The vocational expert also called into question Dr. Bradley’s
assessment by noting that a Global Assessment of                      Bearing in mind this rationale behind the shifting of the
Functioning score under 40 indicates such severe impairment        burden of proof in disability cases, we reject plaintiff’s
and lack of functioning that hospitalization, or at the very       contention that once the burden of proof shifts to the
least further treatment, should have been recommended. In          Commissioner at step five, the Commissioner is then required
this case, the ALJ was startled by the juxtaposition of such an    to prove a claimant’s Residual Functional Capacity. The
extremely low GAF score, absolutely no recommendation for          determination of a claimant’s Residual Functional Capacity
future treatment or assessment, and Dr. Bradley’s prominent        is a determination based upon the severity of his medical and
request for reimbursement. All of these factors led the ALJ        mental impairments. This determination is usually made at